Regarding the independent claims, applicant amended the claims to incorporate “and setting a predetermined duration for the measurement of the ICG signal, based on an electrical current level injected into the patient during the measurement of the ICG signal”, in response to the Final Rejection submitted 12/28/20. This amendment will not be entered as it will require further search and consideration.

Note from 12:
Regarding the independent claims, applicant amended the claims to incorporate “and setting a predetermined duration for the measurement of the ICG signal, based on an electrical current level injected into the patient during the measurement of the ICG signal”, in response to the Final Rejection submitted 12/28/20. This amendment will not be entered as it will require further search and consideration. Examiner further directs Applicant to Morikawa [0064] (e.g. a current application unit that starts applying a current between the plurality of electrodes, at the start timing determined by the impedance measurement unit switching unit...based on the...current applied by the current application unit), wherein both the potential difference between the plurality of electrodes and a magnitude of the current applied by the current application unit affect the functioning of the impedance measurement switching unit, the latter of which is  described more in [0070] (e.g. the impedance measurement switching unit may further determine a start timing and a length of a preliminary measurement period which is a period for continuously measuring the cardiac potential of the user, the ECG obtainment unit may obtain the temporal variation of the cardiac potential of the user...and the impedance measurement switching unit may determine the start timing and a length of the first period, based on the temporal variation of the cardiac potential of the user in the preliminary measurement period).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792